Citation Nr: 0733814	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-33 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for skin cancer as due to 
radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1946.  This case comes to the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision.  The 
case was remanded by the Board in June 2005 for complete 
notification of the veteran which was issued in August 2005.  


FINDINGS OF FACT

1.  The veteran was not on official duty when he visited 
Nagasaki in November 1945 and he was not stationed within 10 
miles of Nagasaki.

2.  Exposure to ionizing radiation in service while stationed 
in Japan has been estimated as not more than 15.34 rads.

3.  The veteran's skin cancer was not caused by his exposure 
to ionizing radiation in service nor is it otherwise related 
to service.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible 
for providing; 3) what part of that evidence VA will attempt 
to obtain for him; and 
4) the need to send the RO any additional evidence that 
pertains to his claim.  38 C.F.R. § 3.159.  After 
adjudication by the RO of the veteran's claim for entitlement 
to service connection for skin cancer, VA satisfied all of 
the elements of the duty to notify in an August 2005 letter 
which also outlined the specific evidence necessary to prove 
in-service ionizing radiation exposure.  This untimely notice 
was followed by a supplemental statement of the case in 
October 2005 thereby curing the earlier untimely notice.  The 
appellant has been provided the appropriate notice prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, private medical records, 
and VA treatment records, as well as procuring an opinion 
regarding a possible nexus between in-service radiation 
exposure and the veteran's currently diagnosed skin cancer 
from the VA Compensation and Pension Service.  There does not 
appear to be any other evidence, VA or private, relevant to 
the claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.

II.  Claim for Entitlement to Service Connection

The veteran claims that he has skin cancer as a result of 
ionizing radiation exposure in service.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are 21 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) 
if the veteran has "participated in a radiation-risk 
activity."  Skin cancer is not included on the list of 
presumptive diseases and the veteran did not participate in a 
"radiation-risk activity" as defined by the regulation, while 
in service.  The regulation defines "radiation-risk activity" 
as (A) onsite participation in a test involving the 
atmospheric detonation of a nuclear device; (B) the 
occupation of Hiroshima or Nagasaki, Japan; (C) Internment as 
a prisoner of war in Japan under certain conditions; and (D) 
Certain service in Paducah, Kentucky, Portsmouth, Ohio, or 
Oak Ridge, Tennessee.  The term, "occupation of Hiroshima or 
Nagasaki, Japan, by United States forces" means official 
military duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military functions."  38 C.F.R. § 3.309(d)(3)(ii).  
The veteran contends that he was stationed in Sasebo, Japan 
(approximately 30 miles from Nagasaki) from September 1945 to 
January 1946.  On November 8, 1945, the veteran and other men 
from his unit visited Nagasaki.  According to the veteran's 
testimony, the men "signed up" for the tour by writing their 
names on a list on a bulletin board.  During the three to 
four hours the veteran was in the city, he took photographs 
and ate a meal in the local mess hall.  Thus, the veteran's 
unit was stationed more than 10 miles from Nagasaki city 
limits and the visit to Nagasaki could not be deemed part of 
his "official duties."  The term "official military duties" 
simply does not include a visit to the city while on leave 
from duty not related to its occupation.  McGuire v. West, 11 
Vet. App. 274 (1998).  Since the veteran did not participate 
in a defined "radiation-risk activity" and skin cancer is not 
even listed as one of the qualifying cancers under this 
regulation, he is not eligible for presumptive service 
connection for his bladder cancer under 38 C.F.R. § 3.309.

Skin cancer, however, is subject to service connection as a 
"radiogenic" disease under the provisions of 38 C.F.R. § 
3.311(b)(2)(i).  Radiogenic diseases may be induced by 
ionizing radiation.  VA is obligated to follow special 
procedures in developing such claims.  38 C.F.R. § 
3.311(b)(2)(xxiii).  See generally Ramey v. Gober, 120 F 3d. 
1239 (Fed. Cir. 1997) (the provisions of 3.311 do not provide 
a presumption of service connection but a procedural 
framework to develop claims).  In order for the disease 
process to be service connected under 38 C.F.R. §§ 3.311, it 
must be shown that the veteran was exposed to ionizing 
radiation during service and that his cancer was first 
manifested within five years of his radiation exposure.  38 
C.F.R. § 3.311(b)(5)(iv).  The veteran was diagnosed with 
each of his cancers at least fifty years after his alleged 
exposure to ionizing radiation.  Therefore, he has certainly 
established initial manifestations more than five years after 
exposure.

By letter dated September 2003, the RO wrote to the Defense 
Threat Reduction Agency (DTRA), requesting verification that 
the veteran visited Nagasaki during his active service.  
Apparently, the RO sought this information in order to grant 
service connection for bladder cancer under 38 C.F.R. § 3.309 
as a presumptive condition.  However, as noted above, even if 
the veteran's presence in Nagasaki was verified, he did not 
engage in a "radiation-risk activity" within the meaning of 
the regulation.  Nevertheless, the RO added that if the 
veteran's visit to Nagasaki could not be verified, it would 
concede his presence in the city and consider the claims for 
bladder and prostate cancer under 38 C.F.R. § 3.311.  Under 
these circumstances, the RO requested an estimate of the dose 
of radiation to which the veteran was exposed.

In December 2003, the DTRA created a Scenario of 
Participation and Assumptions using available military 
records and the veteran's own testimony, to include a letter 
from him and one from his sister.  The veteran reviewed the 
scenario, but his letter reveals that he felt he was exposed 
to radiation while stationed in Sasebo in addition to his 
visit to Nagasaki.  Based on their scenario and maximum dose 
values, the DTRA concluded that the veteran's "combined 
external radiation dose and internal dose to the bladder and 
prostate resulting from the inhalation and ingestion of 
contaminants, and to the skin (face, ears, neck, and throat) 
is as follows: total dose: < 0.01 rem; upper bound total 
dose: < 1 rem."  The dose reconstruction applied to the 
veteran's scenario was from the report, Radiation Dose 
Reconstruction: U.S. Occupation Forces in Hiroshima and 
Nagasaki, Japan, 1945-1946 (DNA 5512F) which was reviewed by 
the National Research Council in May 2003.

In April 2004, the Director of Compensation and Pension 
Service submitted the DTRA dose estimate and background 
information to the Under Secretary for Health.  The Under 
Secretary was informed that the veteran had a basal cell 
carcinoma removed from the skin of his chest in October 2001 
in addition to numerous other skin lesions.  The veteran had 
stopped smoking 20 years ago and worked with fertilizers and 
chemicals as a farmer and construction worker for 30 years.  
The Under Secretary was asked to review the records and 
provide an opinion as to whether it was as likely as not that 
the veteran's skin cancer may be attributed to his exposure 
to ionizing radiation in service.

In a memorandum dated April 22, 2004, the VA Chief Public 
Health and Environmental Hazards Officer indicated that "the 
computer software calculated a 99-percentile value for the 
probability of causation for the individual basal cell skin 
cancers of 7.24%" and concluded that it was unlikely that 
the veteran's skin cancer could be attributed to exposure to 
ionizing radiation in service.

By letter dated May 6, 2004, the VA Director of Compensation 
and Pension Service stated that, after review of the report 
issued by the VA Chief of Public Health and Environmental 
Hazards Officer, it concurred with the conclusion that the 
veteran's development of skin cancer was unrelated to his 
exposure to ionizing radiation in service.  The letter stated 
that there is no reasonable possibility that the veteran's 
disabilities resulted from radiation exposure in service.

The veteran also submitted a letter from his private 
physician, Dr. Largen, dated July 2004.  The veteran told Dr. 
Largen that "he was exposed to radiation during his military 
service in World War II from the nuclear bomb which was 
detonated over Nagasaki."  Dr. Largen stated that 
"radiation exposure can be a contributing factor to the 
development of skin cancers, especially basal cell 
carcinoma."  Dr. Largen continued in stating that "I am not 
familiar with the amount of radiation which Mr. [redacted] 
received but if it was significant, it could be a 
contributing factor to the development of his basal cell 
carcinoma

Despite this opinion supporting the veteran's contentions, 
the Board finds that the preponderance of the medical 
evidence establishes that the veteran's skin cancer was not 
related to his in-service exposure to radiation.  In 
comparing the probative value of the private physician's 
opinion to the letter from the VA Chief Public Health and 
Environmental Hazards Officer, the Board observes that the 
weight it places on a medical professional's opinion depends 
on factors such as the reasoning employed by the medical 
professional and whether or not, and the extent to which, he 
or she reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, 
the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

The Board finds as most persuasive the April 2004 letter from 
the VA Chief Public Health and Environmental Hazards Officer 
which opined that it was unlikely that the veteran's exposure 
to ionizing radiation would have resulted in his skin cancer.  
This opinion was based upon review of the particular facts of 
this case, to include the actual amount of the veteran's 
radiation exposure and his duration of exposure.  It is also 
an opinion by a public health official specifically tasked 
and specialized in evaluating environmental hazard risks, to 
include radiation exposure.  In contrast, the private 
examiner rendered his opinion without an estimate of the 
amount of radiation to which the veteran was exposed.  
Accordingly, the claim under 38 C.F.R. § 3.311 must be 
denied.

Nonetheless, as stated above, service connection may be 
granted under the general laws and regulations governing VA 
compensation entitlement.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133.  See also Combee v. Brown, 34 F 3d. 1039 (Fed.Cir. 
1994).  Service connection is established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, 
during periods of active wartime or peacetime military 
service.  38 U.S.C.A. §§ 1110, 1131.  The veteran's service 
medical records do not show evidence of complaints or 
treatment for skin cancer, nor are there any allegations that 
the veteran developed skin cancer until many years after 
service.  Moreover, there is no evidence establishing that 
service connection is warranted for this disability as a 
chronic disease that was manifested within one year of 
discharge.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a)(1), 1131; 
38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

Therefore, the Board finds that the preponderance of the 
evidence is against the claim that the veteran's skin cancer 
was caused by his in-service exposure to radiation.  There is 
no competent medical evidence otherwise linking skin cancer 
to service.  Therefore, the claim must be denied. 38 U.S.C.A. 
§ 5107(b). 


ORDER

Entitlement to service connection for skin cancer as due to 
radiation exposure is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


